Citation Nr: 1619956	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral knee disorders, including osteoarthritis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and January 2003 to January 2005, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary.  The Veteran was diagnosed with bilateral osteoarthritis in May 2009, approximately four years after his separation from service.  He served as an artillery crewmember during his first period of service and reported that in this military occupation was very physical, in that he had to transfer shells and move equipment.  Hearing Tr. at 3.  He testified that he experienced knee pain and soreness from bending his knees in service.  Id. at 2.  During his second period of service, he served both as a mechanic and in a force protection capacity.  In these capacities he would kneel on a concrete floor, jump on and off large vehicles, and stand or walk on uneven surfaces for up to six hours a day, four days a week.  Hearing Tr. at 3-4.  Remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the service treatment records (STRs) from the Veteran's first period of service could not be located.  When VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  It does not appear that such notice was provided.  On remand, the proper notice should be provided to the Veteran concerning the types of evidence that he may submit to support his claim. 

Additionally, outstanding records have been identified and must be obtained on remand.  The Veteran testified that he is in receipt of Social Security disability benefits in connection with his bilateral knee disorders and as such, records from the Social Security Administration should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran testified that he is receiving treatment for his knee disabilities from health care providers outside of the VA, thus the RO should make attempts to obtain any outstanding records from these providers.  38 C.F.R. § 3.159.  Finally, any outstanding VA medical records must be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  In this regard, noting that VA records were "electronically reviewed," as in the January 2014 Statement of the Case, will not suffice.  Instead, all VA records must be associated with the electronic record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of the Veteran's bilateral knee disability, including any updated records from Dr. S. Appell.

4.  Notify the Veteran that he may submit alternative forms of evidence to support his claim, including lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his bilateral knee disorders. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed knee disorders, including osteoarthritis, (1) had their clinical onset during active service or within one year after his separation from service, or (2) are otherwise related to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the activities he performed in service affecting his knees, as well as the onset and recurrence of his knee symptoms.  Specifically, the examiner should consider the Veteran's testimony that he had a physically demanding military occupational specialty during his first period of service that required him to transfer shells and move equipment; that he experienced knee pain and soreness from bending his knees in service; and that while serving both as a mechanic and in a force protection capacity during his second period of service he would kneel on a concrete floor, jump on and off large vehicles, and stand or walk on uneven surfaces for up to six hours a day, four days a week.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

6.  After completing the above development, including any additional development that may be warranted, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

